Title: From Thomas Jefferson to Madame de Tessé, 20 March 1787
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Nismes. Mar. 20. 1787

Here I am, Madam, gazing whole hours at the Maison quarrée, like a lover at his mistress. The stocking—weavers and silk spinners around it consider me as an hypochondriac Englishman, about to write with a pistol the last chapter of his history. This is the second time I have been in love since I left Paris. The first was with a Diana at the Chateau de Laye Epinaye in the Beaujolois, a delicious morsel of sculpture, by Michael Angelo Slodtz. This, you will say, was in rule, to fall in love with a fine woman: but, with a house! It is out of all precedent! No, madam, it is not without a precedent in my own history. While at Paris, I was violently smitten with the hotel de Salm, and used to go to the Thuileries almost daily to look at it. The loueuse des chaises, inattentive to my passion, never had the complaisance to place a chair there; so that, sitting on the parapet, and twisting my neck round to see the object of my admiration, I generally left it with a torticollis. From Lyons to Nismes I have been nourished with the remains of Roman grandeur. They have always brought you to my mind, because I know your affection for whatever is Roman and noble. At Vienne I thought of you. But I am glad you were not there; for you would have seen me more angry than I hope you will ever see me. The Pretorian palace, as it is called, comparable for it’s fine proportions to the Maison quarrée, totally defaced by the Barbarians who have converted it to it’s present purpose; it’s beautiful, fluted, Corinthian columns cut out in part to make space for Gothic windows, and hewed down in the residue to the plane of the building. At Orange too I thought of you. I was sure you had seen with rapture the sublime triumphal arch at the entrance into the city. I went then to the Arenas. Would you believe Madam, that in [this 18th. centur]y, in France, und[er the reign of Louis XVI, they] are [at this mo]ment pulling down the circular wall of this superb remain [to pave a ro]ad? And that too from a hill which is itself an entire mass of stone just as fit, and more accessible. A former Intendant, a Monsr. de Baville has rendered his memory dear to travellers and amateurs by the pains he took to preserve and to restore these monuments of antiquity. The present one (I do not know who he is) is demolishing the object to make a good road to it. I thought of you again, and I was then in great good humour, at the Pont du Gard, a sublime antiquity, and [well]  preserved. But most of all here, where Roman taste, genius, and magnificence excite ideas analogous to yours at every step, I could no longer oppose the inclination to avail myself of your permission to write to you, a permission given with too much complaisance by you, taken advantage of with too much indiscretion by me. Madame de Tott too did me the same honour. But she being only the descendant of some of those puny heroes who boiled their own kettles before the walls of Troy, I shall write to her from a Graecian, rather than a Roman canton; when I shall find myself for example among her Phocean relations at Marseilles. Loving, as you do Madam, the precious remains of antiquity, loving architecture, gardening, a warm sun, and a clear sky, I wonder you have never thought of moving Chaville to Nismes. This is not so impracticable as you may think. The next time a Surintendant des batiments du roi, after the example of M. Colbert, sends persons to Nismes to move the Maison [Car]rée to Paris, that they may not come empty-handed, desire them to bring Chaville with them to replace it. A propos of Paris. I have now been three weeks from there without knowing any thing of what has past. I suppose I shall meet it all [at Aix, where] I have directed my letters to be lodged poste restante. My journey has given me leisure to reflect on this Assemblée des Notables. Under a good and young king as the present, I think good may be m[ade of it.] I would have the deputies then by all means so conduct themselves as [to encorage] him to repeat the calls of this assembly. Their first step should be to get th[emselves] divided into two chambers, instead of seven, the Noblesse and the commons separately. The 2d. to persuade the king, instead of chusing the deputies of the commons himself, to summon those chosen by the people for the Provincial administrations. The 3d. as the Noblesse is too numerous to be all admitted into the assemblée, to obtain permission for that body to chuse it’s own deputies. The rest would follow. Two houses so elected would contain a mass of wisdom which would make the people happy, and the king great; would place him in history where no other act can possibly place him. This is my plan Madam; but I wish to know yours, which I am sure is better.
[From a correspondent at N]ismes you will not expect news. Were I [to attempt to give you news, I shoul]d tell you stories a thousand years old. [I should detail to you the intrigue]s of the courts of the Caesars, how they [affect us here, the oppressions of their] Praetors, Praefects &c. I am immersed [in antiquities from morning to night]. For me the city of Rome is actually [existing  in all the splendor of it’s] empire. I am filled with alarms for [the event of the irruptions dayly m]aking on us by the Goths, Ostrogoths, [Visigoths and Vandals, lest they shoul]d reconquer us to our original bar[barism. If I am sometimes ind]uced to look forward to the eighteenth [century, it is only when recalled] to it by the recollection of your goodness [and friendship, and by those sentiments of] sincere esteem and respect with which [I have the honor to be, Madam, your] most obedient & most humble servant,

Th: Jefferson

